Appeal from a judgment of the Supreme Court, Erie County (M. William Boiler, A.J.), rendered May 12, 2014. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree (four counts), attempted robbery in the second degree, and robbery in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the second degree (Penal Law §§ 110.00, 160.10 [1]), robbery in the third degree (§ 160.05), and four counts of robbery in the second degree (§160.10 [1], [2] [b]). As the People correctly concede, the waiver of the right to appeal does not encompass defendant’s challenge to the severity of the sentence (see People v Peterson, 111 AD3d 1412, 1412 [2013]). We nevertheless conclude that the sentence is not unduly harsh or severe.
Present — Smith, J.P., Centra, DeJoseph, Curran and Scudder, JJ.